HILL, Chief Justice,
dissenting.
[¶ 15] I respectfully dissent because I do not agree that the hearing examiner’s order denying benefits is so insufficient as to preclude appellate review. It is my conclusion that the findings made by the hearing examiner are, in some respects, in error but are sufficient given the record in this case. It is also my view that the district. court was correct in reversing the hearing examiner’s order and directing that the Division award benefits. However, there is a threshold question with respect to the completeness, of the record on appeal that, I believe, requires us to summarily affirm the district court’s order.
[¶ 16] It is the appellant’s burden to bring a complete record to this Court. Where a proper record is not provided, an appeal may be dismissed or review may be limited to those issues not requiring inspection of the record. Befumo v. Johnson, 2005 WY 114, ¶ 16, 119 P.3d 936, 942 (Wyo.2005). Although that rule is more often applied in appeals coming directly to this Court from a trial court, there is no reason that it should not apply equally in these circumstances where the appeal comes to us from a district court sitting as an intermediate court of appeals. The entire record was before the district court for its consideration. However, when the Division filed its designation of record in this ease, it chose to designate mainly those portions of the record which were favorable to its position in this appeal. Resolution of the issues raised in this appeal requires that we have before us the complete agency record. For this reason, I would summarily affirm the district court’s order.